McMurray, Presiding Judge.
Upon consideration of the appellants’ first motion for extension of time in which to file the enumeration of errors and brief for appellants in each of the above stated cases, this court, on April 8, 1981, granted such extension of time until May 4, 1981. On May 4, 1981, the appellants filed a second motion for extension of time, which was denied on May 7, 1981. At that time appellants were directed by this court’s order, under Rule 27 (a) (Code Ann. § 24-3627 [a]) and Rule 14 (Code Ann. § 24-3614) of this court, to file their enumeration of errors and brief in each of these cases no later than 4:30 p.m., May 12, 1981, or the appeals would be subject to dismissal. The appellants have failed to file an enumeration of errors and a brief in either of these cases, and the appeals are dismissed. Farmer v. Pressley, 152 Ga. App. 288, 291 (2) (262 SE2d 499); Young v. Barron, 146 Ga. App. 538 (248 SE2d 58); Stevenson v. State, 147 Ga. App. 321 (248 SE2d 696).

Appeals dismissed.


Quillian, C. J., and Pope, J., concur.